Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/101,641 which was filed on 8/13/2018 and is a CON of 14/834,675 filed 8/25/2015. Claims 1-18 are currently pending.

Response to Amendment
In the reply filed 11/10/2020, claims 1 -18 were amended.  No additional claims have been added or canceled.  Claims 1-18 are currently pending.
The 35 USC 101 rejections have been withdrawn in light of the applicant’s arguments.
The 35 USC 112 rejections have been withdrawn in light of the amendments.

Response to Arguments
Applicant’s arguments filed 11/10/2020 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that Kamireddy does not teach “merges a first record and a second record to generate a third record including third values specifying a third change to a hierarchy data model, removes first and second values from the respective first and second records, where the third change conforms the hierarchy data model to a result 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamireddy et al. (US2014/0052690), hereinafter Kamireddy, in view of Sarawgi et al. (US2006/0085444), hereinafter Sarawgi.

Regarding Claim 1:
Kamireddy teaches:
A system comprising: a first system comprising: a first memory storing first processor-executable process steps (Kamireddy, figure 1, [0026], note staging database and staging website); 
a first processor to execute the first processor-executable process steps (Kamireddy, figure 1, [0021, 0026], note staging database and staging website/website development environment) to cause the first system to: 
receive a first instruction to effect a first change to a 
store a first record including first values specifying the first change in a local memory of the first system (Kamireddy, abstract, [0007], note receiving changes to store in a listing of record changes table; note storing in staging database); 
receive a second instruction to effect a second change to the 
store a second record including second values specifying the second change in the local memory of the first system (Kamireddy, abstract, [0007], note receiving changes to store in a listing of record changes table; note storing in staging database; note this is for multiple record changes); 
receive a save instruction to save the changed 
in response to the save instruction, transmit the first record and the second record to a second system (Kamireddy, abstract, [0005, 0021, 0026], note propagating, e.g. saving, records from the staging database to the production database, note a staging/developmental website connected to a staging database, e.g. first system, and a retail website connected to a production database, e.g. second system); 
the second system comprising: a second memory storing second processor-executable process steps (Kamireddy, figure 1, [0021, 0026], note production database and retail/organizational website); 
and a second processor to execute the second processor-executable process steps (Kamireddy, figure 1, [0021, 0026], note production database and retail/organizational website) to cause the second system to: 
receive the first record and the second record (Kamireddy, figure 2, [0005], note start propagating records); 
merge the first record and the second record to generate a third record including third values specifying a third change to the 
remove the first values from the first record (Kamireddy, [0031-0034], note table of changes, note removing any intermediary and non-final record changes is interpreted as removing the first values from the first record); 

the third values specifying a change to conform the 
generate and execute a query language statement to effect the third change to the 
Kamireddy doesn’t specifically teach:
	a hierarchy data model;

Sarawgi is in the same field of endeavor, information retrieval and database updating;
Sarawgi teaches:
 	a hierarchy data model (Sarawgi, [0032], note the dimensions of the data model are organized hierarchy levels, when combined with the previously cited references this would be for the databases as taught by Kamireddy);
merge the first record and the second record to generate a third record including third values specifying a third change to the hierarchy data model (Sarawgi, abstract, claim 1, [0024], note creating a consolidated query, e.g. third record including a third value specifying a third change that combines at least two queries into one.  When combined with the previously cited references this would be for the record changes as taught by Kamireddy); and 
generate and execute a query language statement to effect the third change to the hierarchy data model based on the third record using the reduced number of database commands (Sarawgi, abstract, claim 1, [0024], note creating a consolidated query, e.g. third record including a third value specifying a third change that combines at least two queries into one.  When combined with the previously cited references this would be for the record changes as taught by Kamireddy).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Sarawgi 
 
Regarding Claim 2:
Kamireddy and Sarawgi show the system as disclosed above;
Kamireddy and Sarawgi further teach:
the first processor to execute the first processor- executable process steps to cause the first system to: receive a third instruction to effect a fourth change to the hierarchy data model (Kamireddy, abstract, [0007], note receiving changes to store in a listing of record changes table, note this is for multiple instructions) (Sarawgi, [0032], note the dimensions of the data model are organized hierarchy levels, when combined with the previously cited references this would be for the databases as taught by Kamireddy); and 
store a fourth record including fourth values specifying the fourth change in the local memory of the first system (Kamireddy, abstract, [0007], note receiving changes to store in a listing of record changes table; note storing in staging database; note this is for multiple record changes), 
wherein merge of the first record and the second record to generate the third record comprises merge of the first record, the second record and the fourth record to generate the third record (Kamireddy, [0031], note consolidation process merges changes by determining the cumulative change for each record which is interpreted as merging the first, second, and fourth record/change into a cumulative change, e.g. third record) (Sarawgi, abstract, claim 1, [0024], note creating a consolidated query, e.g. third 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Sarawgi because this would improve the speed and efficiency of the system (Sarawgi, abstract, [0001]).

Regarding Claim 3:
Kamireddy and Sarawgi show the system as disclosed above;
Kamireddy and Sarawgi further teach:
the first processor to execute the first processor- executable process steps to cause the first system to: receive a third instruction to effect a fourth change to the hierarchy data model (Kamireddy, abstract, [0007], note receiving changes to store in a listing of record changes table, note this is for multiple instructions) (Sarawgi, [0032], note the dimensions of the data model are organized hierarchy levels, when combined with the previously cited references this would be for the databases as taught by Kamireddy); 
store a fourth record including fourth values specifying the fourth change in the local memory of the first system (Kamireddy, abstract, [0007], note receiving changes to store in a listing of record changes table; note storing in staging database; note this is for multiple record changes), 

the second processor to execute the second processor-executable process steps to cause the second system to: receive the fourth record (Kamireddy, figure 2, [0005], note start propagating records) and; 
generate a second query language statement to effect the fourth change to the hierarchy data model based on the fourth record (Kamireddy, [0005, 0029], note propagating changes to the databases, while Kamireddy doesn’t specify this is done with a query language statement it would have been obvious to one of ordinary skill in the art at the time of the invention to use a query language statement because that a common way to effect changes in a database as taught in the other cited references) (Sarawgi, abstract, claim 1, [0024], note creating a consolidated query, e.g. third record including a third value specifying a third change that combines at least two queries into one.  When combined with the previously cited references this would be for the record changes as taught by Kamireddy).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Sarawgi because this would improve the speed and efficiency of the system (Sarawgi, abstract, [0001]).

Regarding Claim 4:
Kamireddy and Sarawgi show the system as disclosed above;
Kamireddy and Sarawgi further teach:
wherein the first processor is to execute the first processor-executable process steps to cause the first system to: receive a third instruction to effect a fourth change to the hierarchy data model (Kamireddy, abstract, [0007], note receiving changes to store in a listing of record changes table, note this is for multiple instructions) (Sarawgi, [0032], note the dimensions of the data model are organized hierarchy levels, when combined with the previously cited references this would be for the databases as taught by Kamireddy); 
store a fourth record including fourth values specifying the fourth change in the local memory of the first system (Kamireddy, abstract, [0007], note receiving changes to store in a listing of record changes table; note storing in staging database; note this is for multiple record changes); 
receive a fourth instruction to effect a fifth change to the hierarchy data model (Kamireddy, abstract, [0007], note receiving changes to store in a listing of record changes table, note this is for multiple instructions) (Sarawgi, [0032], note the dimensions of the data model are organized hierarchy levels, when combined with the previously cited references this would be for the databases as taught by Kamireddy); 
store a fifth record including fifth values specifying the fifth change in the local memory of the first system (Kamireddy, abstract, [0007], note receiving changes to store in a listing of record changes table; note storing in staging database; note this is for multiple record changes); 

in response to the save instruction, transmit the fourth record and the fifth record to the second system (Kamireddy, abstract, [0005, 0021, 0026], note propagating, e.g. saving, records from the staging database to the production database, note a staging/developmental website connected to a staging database, e.g. first system, and a retail website connected to a production database, e.g. second system); and 
the second processor to execute the second processor-executable process steps to cause the second system to: receive the fourth record and the fifth record (Kamireddy, figure 2, [0005], note start propagating records); 
merge the fourth record and the fifth record to generate a sixth record including sixth values specifying a sixth change to the hierarchy data model (Kamireddy, [0031], note consolidation process merges changes by determining the cumulative change for each record which is interpreted as merging the records/changes into a cumulative change, e.g. sixth record) (Sarawgi, abstract, claim 1, [0024], note creating a consolidated query, e.g. sixth record including a sixth value specifying a sixth change that combines at least two queries into one.  When combined with the previously cited references this would be for the record changes as taught by Kamireddy); and 

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Sarawgi because this would improve the speed and efficiency of the system (Sarawgi, abstract, [0001]).

Regarding Claim 5:
Kamireddy and Sarawgi show the system as disclosed above;
Kamireddy and Sarawgi further teach:
wherein the first record and the second record are not transmitted to the second system before the instruction is received by the first system (Kamireddy, abstract, [0008], note the user specifies how/when the records are propagated).

Claim 7 discloses substantially the same limitations as claim 1 respectively, except claim 7 is directed to a method while claim 1 is directed to a system. Therefore claim 7 is rejected under the same rationale set forth for claim 1.

Claim 8 discloses substantially the same limitations as claim 2 respectively, except claim 8 is directed to a method while claim 2 is directed to a system. Therefore claim 8 is rejected under the same rationale set forth for claim 2.

Claim 9 discloses substantially the same limitations as claim 3 respectively, except claim 9 is directed to a method while claim 3 is directed to a system. Therefore claim 9 is rejected under the same rationale set forth for claim 3.

Claim 10 discloses substantially the same limitations as claim 4 respectively, except claim 10 is directed to a method while claim 4 is directed to a system. Therefore claim 10 is rejected under the same rationale set forth for claim 4.

Claim 11 discloses substantially the same limitations as claim 5 respectively, except claim 11 is directed to a method while claim 5 is directed to a system. Therefore claim 11 is rejected under the same rationale set forth for claim 5.

Claim 13 discloses substantially the same limitations as claim 1 respectively, except claim 13 is directed to a non-transitory computer-readable medium while claim 1 

Claim 14 discloses substantially the same limitations as claim 2 respectively, except claim 14 is directed to a non-transitory computer-readable medium while claim 2 is directed to a system. Therefore claim 14 is rejected under the same rationale set forth for claim 2.

Claim 15 discloses substantially the same limitations as claim 3 respectively, except claim 15 is directed to a non-transitory computer-readable medium while claim 3 is directed to a system. Therefore claim 15 is rejected under the same rationale set forth for claim 3.

Claim 16 discloses substantially the same limitations as claim 4 respectively, except claim 16 is directed to a non-transitory computer-readable medium while claim 4 is directed to a system. Therefore claim 16 is rejected under the same rationale set forth for claim 4.

Claim 17 discloses substantially the same limitations as claim 5 respectively, except claim 17 is directed to a non-transitory computer-readable medium while claim 5 is directed to a system. Therefore claim 17 is rejected under the same rationale set forth for claim 5.

Claim Rejections - 35 USC § 103
Claims 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamireddy in view of Sarawgi and Erickson et al. (US2016/0171055), hereinafter Erickson.

Regarding Claim 6:
Kamireddy and Sarawgi show the system as disclosed above;
Kamireddy and Sarawgi do not specifically teach:
wherein the first record and the second record are transmitted and received via Open Data Protocol.
Erickson is in the same field of endeavor, data querying;
Erickson teaches:
wherein the first record and the second record are transmitted and received via Open Data Protocol (Erickson, [0059], note using the open data protocol to query the system.  When combined with the previously cited references this would be for transmitting and receiving the records).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Erickson because this would improve the usability of the system (Erickson, [0059]).

Claim 12 discloses substantially the same limitations as claim 6 respectively, except claim 12 is directed to a method while claim 6 is directed to a system. Therefore claim 12 is rejected under the same rationale set forth for claim 6.

Claim 18 discloses substantially the same limitations as claim 6 respectively, except claim 18 is directed to a non-transitory computer-readable medium while claim 6 is directed to a system. Therefore claim 18 is rejected under the same rationale set forth for claim 6.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diaconu et al. (US2009/0228429) teaches hierarchal data model with state changes modeling.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152